PER CURIAM.
Jonathan P. Mathis appeals the trial court’s order denying his motion for reconsideration of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We dismiss the appeal as untimely. See Kosek v. State, 640 So.2d 1127 (Fla. 5th DCA) (dismissing appeal of order denying Rule 3.800 motion as untimely since post-denial motion did not toll time to appeal), review dismissed, 648 So.2d 723 (Fla.1994); see also Newman v. State, 610 So.2d 455 (Fla. 4th DCA 1992).
PETERSON, C.J., and GRIFFIN and THOMPSON, JJ., concur.